398 So. 2d 490 (1981)
Murray FREUNDLICH, Appellant,
v.
SOUTH SEAS OPERATING CORPORATION, Appellee.
No. 80-1681.
District Court of Appeal of Florida, Third District.
May 19, 1981.
Rehearing Denied June 5, 1981.
Joseph J. Glazer and David W. Singer, Hallandale, for appellant.
Leland E. Stansell, Jr., and Douglas A. McDuff, Miami, for appellee.
Before SCHWARTZ, DANIEL S. PEARSON, and FERGUSON, JJ.
PER CURIAM.
An adjoining property owner has no duty to maintain a public sidewalk. Cantens v. Jeff-Son, Inc., 381 So. 2d 307 (Fla.3d DCA 1980), Beattie v. City of Coral Gables, 358 So. 2d 1131 (Fla.3d DCA 1978). Upon examination of the record and briefs there appears no genuine issue of material fact and defendant-appellee is entitled to a judgment as a matter of law. Holl v. Talcott, 191 So. 2d 40 (Fla. 1966).
Affirmed.